
	

113 S1098 IS: Responsible Implementation of Flood Insurance Reform Act of 2013
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1098
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Mr. Vitter (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reform the Biggert-Waters Flood Insurance Reform Act
		  of 2012 to responsibly protect homeownership.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Implementation of Flood
			 Insurance Reform Act of 2013.
		2.Clarification on
			 application of certain premium adjustments under the Biggert-Waters Flood
			 Insurance Reform Act of 2012
			(a)ClarificationSection
			 1308(h) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(h)) is
			 amended—
				(1)by striking
			 Notwithstanding and inserting (1)
			 In
			 general.—Notwithstanding; and
				(2)by adding at the
			 end the following:
					
						(2)ApplicabilityThe
				requirements under paragraph (1) shall only apply with respect to any property
				located in an area—
							(A)that is
				participating in the national flood insurance program; and
							(B)for which the
				Administrator has published in the Federal Register projected base flood
				elevations and designations of areas having special flood hazards under section
				1363(a) on or after December 31,
				2013.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if enacted as part of the Biggert-Waters Flood Insurance Reform Act of 2012
			 (Public Law 112–141; 126 Stat. 916).
			3.Phase-in of
			 actuarial rates for newly purchased homes
			(a)In
			 generalSection 1308(e) of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4015(e)) is amended—
				(1)in paragraph (1),
			 by striking and at the end;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(3)not subject to
				the phase-in requirement under paragraph (2), which are sold on or after the
				date of enactment of the Biggert-Waters Flood Insurance Reform Act of 2012, and
				notwithstanding the requirements of section 1307(g), shall be increased by 20
				percent each year, beginning in the year after the first such sale, until the
				average risk premium rate for such properties is equal to the average of the
				risk premium rates for properties described in paragraph
				(1).
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if enacted as part of the Biggert-Waters Flood Insurance Reform Act of 2012
			 (Public Law 112–141; 126 Stat. 916).
			4.Local choice to
			 protect homeownersThe
			 National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) is amended by
			 inserting after section 1308 the following:
			
				1308A.State and
				local government flexibility
					(a)In
				generalThe Administrator shall establish a means by which a
				State or local government may, on its own accord or in conjunction with other
				State or local governments, submit such payments to the Administrator as are
				necessary to fully cover the cost of any premium for any property within the
				jurisdiction of the State or local government.
					(b)Risk premium
				rateThe Administrator shall require that the amount of any
				payment from a State or local government under subsection (a) be consistent
				with sections 1307 and
				1308.
					.
		5.Mitigation
			 assistance for homeownersSection 404 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by
			 adding at the end the following:
			
				(f)Special
				provision relating to flood mitigation
					(1)DefinitionIn
				this subsection, the term eligible property means—
						(A)a
				property—
							(i)described in
				paragraph (1) or (2) of section 1307(g) of the National Flood Insurance Act of
				1968 (42 U.S.C. 4014(g));
							(ii)for which a
				policy under the flood insurance program has lapsed in coverage, as a result of
				the deliberate choice of the holder of such policy, as described in paragraph
				(3) of section 1307(g) of the National Flood Insurance Act of 1968 (42 U.S.C.
				4014(g)); or
							(iii)with respect to
				which a prospective insured refuses to accept any offer for mitigation
				assistance by the Administrator of the Federal Emergency Management Agency
				(including an offer to relocate), as described in paragraph (4) of section
				1307(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(g));
				and
							(B)a property for
				which the risk premium rate for flood insurance coverage under the National
				Flood Insurance Program increases under section 1308(h) of the National Flood
				Insurance Act of 1968 (42 U.S.C. 4015(h)) on or after July 6, 2012.
						(2)Mitigation
				against future floodingIn providing hazard mitigation assistance
				under this section in connection with flooding, the Administrator of the
				Federal Management Agency shall ensure that not less than 25 percent of the
				estimated aggregate amount of such assistance provided to a grant recipient is
				used to elevate, acquire, or relocate eligible properties, to the extent that
				eligible properties exist within the jurisdiction of the grant
				recipient.
					.
		6.Construction and
			 restoration of flood protection systems
			(a)Adequate
			 progress on construction of flood protection systemsSection
			 1307(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(e)) is
			 amended by inserting after the second sentence the following:
			 Notwithstanding any other provision of law, in determining whether a
			 community has made adequate progress on the construction, reconstruction, or
			 improvement of a flood protection system, the Administrator shall not consider
			 the level of Federal funding of or participation in the construction,
			 reconstruction, or improvement..
			(b)Communities
			 restoring disaccredited flood protection systemsSection 1307(f)
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(f)) is amended in
			 the first sentence by striking no longer does so. and inserting
			 the following: no longer does so, and shall apply without regard to the
			 level of Federal funding of or participation in the construction,
			 reconstruction, or improvement of the flood protection system..
			7.Appropriate
			 credit for flood control structuresSection 1360 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4101) is amended by adding at the end the
			 following:
			
				(k)Actual
				protection provided by levee systemsThe Administrator may not
				issue a flood insurance rate map or an update to a flood insurance rate map for
				an area unless—
					(1)the flood
				insurance rate map or update adequately reflects the protection provided by any
				levee system in the area against the base flood, regardless of the
				accreditation status of the levee system under section 65.10 of title 44, Code
				of Federal Regulations, or any successor thereto; or
					(2)the community in
				which any levee system in the area is located elects not to provide the data
				necessary for the Administrator to issue a flood insurance rate map or update
				that adequately reflects the protection provided by the levee system against
				the base
				flood.
					.
		
